COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS


                                                 §
 DANNA HOLBY PARKER,                                             No. 08-10-00106-CR
                                                 §
                   Appellant,                                      Appeal from the
                                                 §
 V.                                                           43rd Judicial District Court
                                                 §
 THE STATE OF TEXAS,                                           of Parker County, Texas
                                                 §
                   Appellee.                                    (TC# CR04-0053-43)
                                                 §

                                                 §

                                          OPINION

       Danna Holby Parker was convicted of driving while intoxicated with a child passenger.

The trial court sentenced Appellant to 24 months’ confinement in State Jail. On appeal,

Appellant raises three issues. In Issue One, Appellant argues that the trial court erred in denying

Appellant’s Motion to Quash the certified records related to her Arkansas DWI conviction. In

Issue Two, Appellant argues that the trial court erred by denying her motion for directed verdict

regarding her DWI conviction. In Issue Three, Appellant argues that the evidence is insufficient

to support the court’s verdict.

       Appellant was originally charged with driving while intoxicated with a child passenger in

February 2004. She plead “guilty” to the offense, and was sentenced to twenty-four months

incarceration in a state jail facility, suspended pending completion of five years’ community

supervision. The State filed a motion to revoke Appellant’s community supervision on

March 25, 2008. The State alleged that Appellant violated the conditions of her probation by:
(1) committing a theft offense in Yell County, Arkansas on November 26, 2007; and (2) by

failing to report to her parole officer within five days of her arrest.

        Appellant plead “true” to the State’s allegations, and the trial court entered a written order

modifying the terms of Appellant’s community supervision. In addition, to the terms and

conditions contained in the prior order, the court extended Appellant’s supervision period by two

years, and ordered Appellant to serve fourteen, forty-eight to seventy-two hour periods of

incarceration in the Parker County Jail between November 2008 and December 2010. The court

also ordered Appellant to attend counseling, participate in a group therapy for repeat DWI

offenders, file a written report to her Parker County community supervision officer quarterly, and

to submit to electronic monitoring.

        The State filed a second motion to revoke Appellant’s community supervision on July 15,

2009, and an amended motion on September 10, 2009. The State alleged that on June 12, 2009,

Appellant committed a second DWI offense, operated a motor vehicle with a suspended Texas

driver’s license, failed to abstain from the use of alcohol, and failed to provide a breath sample

when one was requested by a police officer. These violations were alleged to have occurred in

Pope County, Arkansas. In addition, the State alleged that Appellant failed to report to the

Parker County jail on September 5, 2009, when she was scheduled to serve one of her fourteen

weekend incarceration periods.

        The court heard evidence and argument on the State’s motion on February 17, 2010.

Appellant plead “not true” in open court. Deanna Cossabone, the Parker County Supervision and

Corrections officer assigned to Appellant’s case, testified that shortly after Appellant’s case was

assigned to her in January 2009, Appellant was transferred to Arkansas officials for the purpose


                                                  -2-
of serving her weekend jail time. Ms. Cossabone’s explained that as a “transfer” through the

“Interstate Compact procedure,” Appellant was only required to report to Arkansas officials, and

that those officials would report back to her office if they experienced any problems with

Appellant’s case.

       On April 21, 2009, Appellant appeared in Parker County, Texas for a hearing regarding

her electronic monitor. Following the April 21 hearing, Appellant was ordered to complete the

remainder of her jail time in Parker County, Texas as the State of Arkansas was no longer able to

accommodate the transfer. According to the custodian of records for Parker County Sheriff’s

Office Jail Division, despite the court’s order that she report to jail on September 5, 2009,

Appellant failed to report back to the Parker County Jail until November 2009.

       Following the witness testimony, the State offered certified records related to Appellant’s

Arkansas convictions for DWI and driving with a suspended license. Appellant’s attorney

moved to quash the documents on the basis that the records failed to demonstrate that Appellant

waived her right to counsel prior to pleading guilty to the charges. The trial court denied the

motion, and admitted the documents into evidence. The trial court also denied a motion for

directed verdict on the DWI offense.

       Appellant was the final witness to testify at the revocation hearing. Appellant explained

that when she was forced to come back to Parker County to complete her probation, she lost the

job she had maintained in Arkansas for over a year. Although she was able to find alternative

employment in Texas, Appellant testified that moving from Arkansas and losing her job affected

her emotionally, and she began drinking again after five years of sobriety. She admitted that she

consumed approximately four beers at her home shortly before the Arkansas police arrested her


                                                 -3-
for driving while intoxicated. She told the court that on September 4, 2009, the day before she

was to report to the Parker County Jail, she contacted her Arkansas probation officer for advice,

as she did not have a driver’s license and was not able to legally drive to Texas. Two weeks

later, Appellant turned herself in to authorities in Arkansas.

        During cross-examination, Appellant admitted that she took no action to make

arrangements for alternative transportation to Texas between the date she was arrested in

Arkansas and the day she was scheduled to report to jail. Appellant also denied that she had been

driving when Arkansas police officers arrested her for DWI, although she acknowledged that she

was convicted for the offense, and did not appeal the conviction. Appellant claimed that when

she appeared in court in Arkansas related to the DWI charge, the court denied her request for a

jury trial, as well as her right to counsel.

        The court granted the State’s motion and revoked Appellant’s probation. The court

sentenced Appellant to twenty-four months’ confinement.

        As a general matter, a trial court’s decision to revoke community supervision will not be

disturbed absent an abuse of discretion. Rickels v. State, 202 S.W.3d 759, 763 (Tex.Crim.App.

2006). The trial court does not abuse its discretion if the revocation order is supported by a

preponderance of the evidence. Rickels, 202 S.W.3d at 763-64. In other words, the record must

only demonstrate that the greater weight of the credible evidence supports a reasonable belief that

the defendant violated a condition of her probation. Id. When conducting such a review, this

Court will view the evidence in the light most favorable to the verdict, and defer to the trial

court’s resolution of disputed facts and reasonable inferences that can be drawn from those facts.

Cantu v. State, 253 S.W.3d 273, 282 (Tex.Crim.App. 2008). In a case, such as this one, where


                                                 -4-
multiple grounds for revocation are alleged, the evidence need only preponderate in support of

one ground to overcome the abuse of discretion standard. See Gordon v. State, 4 S.W.3d 32, 35

(Tex.App.--El Paso 1999, no pet.).

       In Issue Three, Appellant argues the evidence is insufficient to support the court’s

findings that she violated the terms of her probation. As we discussed above, the States raised

several grounds for revocation, including allegations that Appellant consumed alcohol in

violation of court orders, and that she failed to report to jail as ordered. As these grounds are

supported by a preponderance of the evidence, including Appellant’s admissions during the

revocation hearing, the trial court did not abuse its discretion by revoking community

supervision. Issue Three is overruled. Having found that at least one alleged ground for

revocation is supported by a preponderance of the evidence, there is no need to address

Appellant’s remaining points of error. Issues One and Two are also overruled.

       We affirm the trial court’s judgment.



June 15, 2011
                                               DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Rivera, JJ.

(Do Not Publish)




                                                 -5-